
	

114 HR 4686 IH: Yakima River Basin Water Enhancement Project Phase III Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4686
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Reichert (for himself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend Public Law 103–434 to authorize Phase III of the Yakima River Basin Water Enhancement
			 Project for the purposes of improving water management in the Yakima River
			 basin, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Yakima River Basin Water Enhancement Project Phase III Act. 2.Modification of terms, purposes, and definitions (a)Modification of termsTitle XII of Public Law 103–434 (108 Stat. 4550) is amended—
 (1)by striking Yakama Indian each place it appears (except section 1204(g)) and inserting Yakama; and (2)by striking Superintendent each place it appears and inserting Manager.
 (b)Modification of purposesSection 1201 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)to protect, mitigate, and enhance fish and wildlife and the recovery and maintenance of self-sustaining harvestable populations of fish and other aquatic life, both anadromous and resident species, in the Yakima Basin through—
 (A)improved water management and the constructions of fish passage at storage and diversion dams, as authorized under the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.);
 (B)improved instream flows and water supplies; (C)improved water quality, watershed, and ecosystem function;
 (D)protection and enhancement of wetlands; and (E)other appropriate means of habitat improvement;;
 (2)in paragraph (2), by inserting , municipal, industrial, and domestic water supply and use purposes, especially during drought years, including reducing the frequency and severity of water supply shortages for proratable irrigation entities before the semicolon at the end;
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)to authorize the Secretary to make water available for purchase or lease for meeting municipal, industrial, and domestic water supply purposes;;
 (6)by redesignating paragraphs (5) and (6) as paragraphs (6) and (8), respectively; (7)by inserting after paragraph (4) (as so redesignated) the following:
					
 (5)to realize sufficient water savings from implementing the Yakima River Basin Integrated Water Resource Management Plan, so that not less than 85,000 acre feet of water savings are achieved by implementing the first phase of the Integrated Plan pursuant to section 1213(a);;
 (8)in paragraph (6) (as so redesignated)— (A)by inserting an increase in before voluntary; and
 (B)by striking and at the end; (9)by inserting after paragraph (6) (as so redesignated) the following:
					
 (7)to encourage an increase in the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities to enhance water management in the Yakima River basin;;
 (10)in paragraph (8) (as redesignated by paragraph (6)), by striking the period at the end and inserting a semicolon; and
 (11)by adding at the end the following:  (9)to improve the resilience of the ecosystems, economies, and communities in the Basin as they face drought, hydrologic changes, and other related changes and variability in natural and human systems, for the benefit of both the people and the fish and wildlife of the region; and
 (10)to authorize and implement the Yakima River Basin Integrated Water Resource Management Plan as Phase III of the Yakima River Basin Water Enhancement Project, as a balanced and cost-effective approach to maximize benefits to the communities and environment in the Basin..
 (c)Modification of definitionsSection 1202 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (8), (10), (11), (13), (14), (15), (16), (18), and (19), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Designated Federal officialThe term designated Federal official means the Commissioner of Reclamation (or a designee), acting pursuant to the charter of the Conservation Advisory Group.
 (7)Integrated PlanThe terms Integrated Plan and Yakima River Basin Integrated Water Resource Plan mean the plan and activities authorized by the Yakima River Basin Enhancement Project Phase III Act of 2015 and the amendments made by that Act, to be carried out in cooperation with and in addition to activities of the State of Washington and Yakama Nation.;
 (3)by inserting after paragraph (8) (as redesignated by paragraph (1)) the following:  (9)Municipal, industrial, and domestic water supply and useThe term municipal, industrial, and domestic water supply and use means the supply and use of water for—
 (A)domestic consumption (whether urban or rural); (B)maintenance and protection of public health and safety;
 (C)manufacture, fabrication, processing, assembly, or other production of a good or commodity; (D)production of energy;
 (E)fish hatcheries; or (F)water conservation activities relating to a use described in subparagraphs (A) through (E).;
 (4)by inserting after paragraph (11) (as redesignated by paragraph (1)) the following:  (12)Proratable irrigation entityThe term proratable irrigation entity means a district, project, or State-recognized authority, board of control, agency, or entity located in the Yakima River basin that—
 (A)manages and delivers irrigation water to farms in the basin; and (B)possesses, or the members of which possess, water rights that are proratable during periods of water shortage.; and
 (5)by inserting after paragraph (16) (as redesignated by paragraph (1)) the following:  (17)Yakima Enhancement Project; Yakima River Basin Water Enhancement ProjectThe terms Yakima Enhancement Project and Yakima River Basin Water Enhancement Project mean the Yakima River basin water enhancement project authorized by Congress pursuant to this Act and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note; 98 Stat. 1340), Public Law 105–62 (111 Stat. 1320), and Public Law 106–372 (114 Stat. 1425)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin..
 3.Yakima River Basin Water Conservation ProgramSection 1203 of Public Law 103–434 (108 Stat. 4551) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the second sentence, by striking title and inserting section; and
 (ii)in the third sentence, by striking within 5 years of the date of enactment of this Act; and (B)in paragraph (2), by striking irrigation and inserting the number of irrigated acres;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in each of subparagraphs (A) through (D), by striking the comma at the end and inserting a semicolon;
 (ii)in subparagraph (E), by striking the comma at the end and inserting ; and; (iii)in subparagraph (F), by striking Department of Wildlife of the State of Washington, and and inserting Department of Fish and Wildlife of the State of Washington.; and
 (iv)by striking subparagraph (G); (B)in paragraph (3)—
 (i)in each of subparagraphs (A) through (C), by striking the comma at the end and inserting a semicolon;
 (ii)in subparagraph (D), by striking , and and inserting a semicolon; (iii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (F)provide recommendations to advance the purposes and programs of the Yakima Enhancement Project, including the Integrated Plan.; and
 (C)by striking paragraph (4) and inserting the following:  (4)Authority of designated Federal officialThe designated Federal official may—
 (A)arrange and provide logistical support for meetings of the Conservation Advisory Group; (B)use a facilitator to serve as a moderator for meetings of the Conservation Advisory Group or provide additional logistical support; and
 (C)grant any request for a facilitator by any member of the Conservation Advisory Group.; (3)in subsection (d), by adding at the end the following:
				
 (4)Use of conserved waterThe Yakima Project Manager may use water resulting from conservation measures taken under this title, in addition to water that the Bureau of Reclamation may acquire from any willing seller through purchase, donation, or lease, for water management uses pursuant to this title.;
 (4)in subsection (e), by striking the first sentence and inserting the following: To participate in the Basin Conservation Program, as described in subsection (b), an entity shall submit to the Secretary a proposed water conservation plan.;
 (5)in subsection (i)(3)— (A)by striking purchase or lease each place it appears and inserting purchase, lease, or management; and
 (B)in the third sentence, by striking made immediately upon availability and all that follows through Committee and inserting continued as needed to provide water to be used by the Yakima Project Manager as recommended by the System Operations Advisory Committee and the Conservation Advisory Group; and
 (6)in subsection (j)(4), in the first sentence, by striking initial acquisition and all that follows through flushing flows and inserting acquisition of water from willing sellers or lessors specifically to provide improved instream flows for anadromous and resident fish and other aquatic life, including pulse flows to facilitate outward migration of anadromous fish.
			4.Yakima Basin water projects, operations, and authorizations
 (a)Yakama Nation projectsSection 1204 of Public Law 103–434 (108 Stat. 4555) is amended, in subsection (g)— (1)by striking the subsection heading and inserting Redesignation of Yakama Indian Nation to Yakama Nation.—; and
 (2)by striking paragraph (1) and inserting the following:  (1)RedesignationThe Confederated Tribes and Bands of the Yakama Indian Nation shall be known and designated as the Confederated Tribes and Bands of the Yakama Nation..
 (A)in paragraph (2), by striking deemed to be a reference to the Confederated Tribes and Bands of the Yakama Indian Nation. and inserting deemed to be a reference to the Confederated Tribes and Bands of the Yakama Nation.. (b)Operation of Yakima Basin projectsSection 1205 of Public Law 103–434 (108 Stat. 4557) is amended—
 (1)in subsection (a)— (A)in paragraph (4)—
 (i)in subparagraph (A)— (I)in clause (i)—
 (aa)by inserting additional after secure; (bb)by striking flushing and inserting pulse; and
 (cc)by striking uses and inserting uses, in addition to the quantity of water provided under the treaty between the Yakama Nation and the United States;
 (II)by striking clause (ii); (III)by redesignating clause (iii) as clause (ii); and
 (IV)in clause (ii) (as so redesignated) by inserting and water rights mandated after goals; and (ii)in subparagraph (B)(i), in the first sentence, by inserting in proportion to the funding received after Program;
 (2)in subsection (b) (as amended by section 2(a)(1)(B)), in the second sentence, by striking instream flows for use by the Yakima Project Manager as flushing flows or as otherwise and inserting fishery purposes, as; and (3)in subsection (e), by striking paragraph (1) and inserting the following:
					
 (1)In generalAdditional purposes of the Yakima Project shall be any of the following: (A)To recover and maintain self-sustaining harvestable populations of native fish, both anadromous and resident species, in the Yakima Basin.
 (B)To protect, mitigate, and enhance aquatic life and wildlife. (C)Recreation.
 (D)Municipal, industrial, and domestic use.. (c)Lake Cle Elum Authorization of AppropriationsSection 1206(a)(1) of Public Law 103–434 (108 Stat. 4560), is amended, in the matter preceding subparagraph (A), by striking at September and all that follows through to—.
 (d)Enhancement of water supplies for Yakima basin tributariesSection 1207 of Public Law 103–434 (108 Stat. 4560) is amended— (1)in the heading, by striking supplies and inserting management;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking supplies and inserting management;
 (B)in paragraph (1), by inserting and water supply entities after owners; and (C)in paragraph (2)—
 (i)in subparagraph (A), by inserting that choose not to participate or opt out of tributary enhancement projects pursuant to this section after water right owners; and
 (ii)in subparagraph (B), by inserting nonparticipating before tributary water users; (3)in subsection (b)—
 (A)in paragraph (1)— (i)by striking the paragraph designation and all that follows through (but not limited to)— and inserting the following:
							
 (1)In generalThe Secretary, following consultation with the State of Washington, tributary water right owners, and the Yakama Nation, and on agreement of appropriate water right owners, is authorized to conduct studies to evaluate measures to further Yakima Project purposes on tributaries to the Yakima River. Enhancement programs that use measures authorized by this subsection may be investigated and implemented by the Secretary in tributaries to the Yakima River, including Taneum Creek, other areas, or tributary basins that currently or could potentially be provided supplemental or transfer water by entities, such as the Kittitas Reclamation District or the Yakima-Tieton Irrigation District, subject to the condition that activities may commence on completion of applicable and required feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development, as appropriate. Measures to evaluate include—;
 (ii)by indenting subparagraphs (A) through (F) appropriately; (iii)in subparagraph (A), by inserting before the semicolon at the end the following: , including irrigation efficiency improvements (in coordination with programs of the Department of Agriculture), consolidation of diversions or administration, and diversion scheduling or coordination;
 (iv)by redesignating subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively; (v)by inserting after subparagraph (B) the following:
							
 (C)improvements in irrigation system management or delivery facilities within the Yakima River basin when those improvements allow for increased irrigation system conveyance and corresponding reduction in diversion from tributaries or flow enhancements to tributaries through direct flow supplementation or groundwater recharge;
 (D)improvements of irrigation system management or delivery facilities to reduce or eliminate excessively high flows caused by the use of natural streams for conveyance or irrigation water or return water;;
 (vi)in subparagraph (E) (as redesignated by clause (iv)), by striking ground water and inserting groundwater recharge and; (vii)in subparagraph (G) (as redesignated by clause (iv)), by inserting or transfer after purchase; and
 (viii)in subparagraph (H) (as redesignated by clause (iv)), by inserting stream processes and before stream habitats; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking the Taneum Creek study and inserting studies under this subsection; (ii)in subparagraph (B)—
 (I)by striking and economic and inserting , infrastructure, economic, and land use; and (II)by striking and at the end;
 (iii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
							
 (D)any related studies already underway or undertaken.; and (C)in paragraph (3), in the first sentence, by inserting of each tributary or group of tributaries after study;
 (4)in subsection (c)— (A)in the heading, by inserting and nonsurface storage after nonstorage; and
 (B)in the matter preceding paragraph (1), by inserting and nonsurface storage after nonstorage; (5)by striking subsection (d);
 (6)by redesignating subsection (e) as subsection (d); and (7)in paragraph (2) of subsection (d) (as so redesignated)—
 (A)in the first sentence— (i)by inserting and implementation after investigation;
 (ii)by striking other before Yakima River; and (iii)by inserting and other water supply entities after owners; and
 (B)by striking the second sentence. (e)Chandler pumping plant and powerplant-operations at Prosser Diversion DamSection 1208(d) of Public Law 103–434 (108 Stat. 4562; 114 Stat. 1425) is amended by inserting negatively before affected.
 5.Authorization of Phase III of Yakima River Basin Water Enhancement ProjectTitle XII of Public Law 103–434 (108 Stat. 4550) is amended by adding at the end the following:  1213.Authorization of the integrated plan as Phase III of Yakima River Basin Water Enhancement Project (a)Integrated Plan (1)In generalThe Secretary shall implement the Integrated Plan as Phase III of the Yakima River Basin Water Enhancement Project in accordance with this section and applicable laws.
						(2)Initial development phase of the integrated plan
 (A)In generalThe Secretary, in coordination with the State of Washington and Yakama Nation and subject to feasibility studies, environmental reviews, and the availability of appropriations, shall implement an initial development phase of the Integrated Plan, to—
 (i)complete the planning, design, and construction or development of upstream and downstream fish passage facilities, as previously authorized by the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.) at Cle Elum Reservoir and another Yakima Project reservoir identified by the Secretary as consistent with the Integrated Plan, subject to the condition that, if the Yakima Project reservoir identified by the Secretary contains a hydropower project licensed by the Federal Energy Regulatory Commission, the Secretary shall cooperate with the Federal Energy Regulatory Commission in a timely manner to ensure that actions taken by the Secretary are consistent with the applicable hydropower project license;
 (ii)negotiate long-term agreements with participating proratable irrigation entities in the Yakima Basin and, acting through the Bureau of Reclamation, coordinate between Bureaus of the Department of the Interior and with the heads of other Federal agencies to negotiate agreements concerning leases, easements, and rights-of-way on Federal land, and other terms and conditions determined to be necessary to allow for the non-Federal financing, construction, operation, and maintenance of—
 (I)new facilities needed to access and deliver inactive storage in Lake Kachess for the purpose of providing drought relief for irrigation (known as the Kachess Drought Relief Pumping Plant); and
 (II)a conveyance system to allow transfer of water between Keechelus Reservoir to Kachess Reservoir for purposes of improving operational flexibility for the benefit of both fish and irrigation (known as the K to K Pipeline);
 (iii)participate in, provide funding for, and accept non-Federal financing for— (I)water conservation projects, not subject to the provisions of the Basin Conservation Program described in section 1203, that are intended to partially implement the Integrated Plan by providing 85,000 acre-feet of conserved water to improve tributary and mainstem stream flow; and
 (II)aquifer storage and recovery projects; (iv)study, evaluate, and conduct feasibility analyses and environmental reviews of fish passage, water supply (including groundwater and surface water storage), conservation, habitat restoration projects, and other alternatives identified as consistent with the purposes of this Act, for the initial and future phases of the Integrated Plan;
 (v)coordinate with and assist the State of Washington in implementing a robust water market to enhance water management in the Yakima River basin, including—
 (I)assisting in identifying ways to encourage and increase the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities in the Yakima River basin;
 (II)providing technical assistance, including scientific data and market information; and (III)negotiating agreements that would facilitate voluntary water transfers between entities, including as appropriate, the use of federally managed infrastructure; and
 (vi)enter into cooperative agreements with, or, subject to a minimum non-Federal cost-sharing requirement of 50 percent, make grants to, the Yakama Nation, the State of Washington, Yakima River basin irrigation districts, water districts, conservation districts, other local governmental entities, nonprofit organizations, and land owners to carry out this title under such terms and conditions as the Secretary may require, including the following purposes:
 (I)Land and water transfers, leases, and acquisitions from willing participants, so long as the acquiring entity shall hold title and be responsible for any and all required operations, maintenance, and management of that land and water.
 (II)To combine or relocate diversion points, remove fish barriers, or for other activities that increase flows or improve habitat in the Yakima River and its tributaries in furtherance of this title.
 (III)To implement, in partnership with Federal and non-Federal entities, projects to enhance the health and resilience of the watershed.
 (B)Commencement dateThe Secretary shall commence implementation of the activities included under the initial development phase pursuant to this paragraph—
 (i)on the date of enactment of this section; and (ii)on completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development.
								(3)Intermediate and final phases
 (A)In generalThe Secretary, in coordination with the State of Washington and in consultation with the Yakama Nation, shall develop plans for intermediate and final development phases of the Integrated Plan to achieve the purposes of this Act, including conducting applicable feasibility studies, environmental reviews, and other relevant studies needed to develop the plans.
 (B)Intermediate phaseThe Secretary shall develop an intermediate development phase to implement the Integrated Plan that, subject to authorization and appropriation, would commence not later than 10 years after the date of enactment of this section.
 (C)Final phaseThe Secretary shall develop a final development phase to implement the Integrated Plan that, subject to authorization and appropriation, would commence not later than 20 years after the date of enactment of this section.
 (4)ContingenciesThe implementation by the Secretary of projects and activities identified for implementation under the Integrated Plan shall be—
 (A)subject to authorization and appropriation; (B)contingent on the completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development;
 (C)implemented on public review and a determination by the Secretary that design, construction, and operation of a proposed project or activity is in the best interest of the public; and
 (D)in compliance with all applicable laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq).
							(5)Progress report
 (A)In generalNot later than 5 years after the date of enactment of this section, the Secretary, in conjunction with the State of Washington and in consultation with the Yakama Nation, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a progress report on the development and implementation of the Integrated Plan.
 (B)RequirementsThe progress report under this paragraph shall— (i)provide a review and reassessment, if needed, of the objectives of the Integrated Plan, as applied to all elements of the Integrated Plan;
 (ii)assess, through performance metrics developed at the initiation of, and measured throughout the implementation of, the Integrated Plan, the degree to which the implementation of the initial development phase addresses the objectives and all elements of the Integrated Plan;
 (iii)identify the amount of Federal funding and non-Federal contributions received and expended during the period covered by the report;
 (iv)describe the pace of project development during the period covered by the report; (v)identify additional projects and activities proposed for inclusion in any future phase of the Integrated Plan to address the objectives of the Integrated Plan, as applied to all elements of the Integrated Plan; and
 (vi)for water supply projects— (I)provide a preliminary discussion of the means by which—
 (aa)water and costs associated with each recommended project would be allocated among authorized uses; and
 (bb)those allocations would be consistent with the objectives of the Integrated Plan; and (II)establish a plan for soliciting and formalizing subscriptions among individuals and entities for participation in any of the recommended water supply projects that will establish the terms for participation, including fiscal obligations associated with subscription.
									(b)Financing, construction, operation, and maintenance of Kachess Drought Relief Pumping Plant and K
			 to K Pipeline
 (1)AgreementsLong-term agreements negotiated between the Secretary and participating proratable irrigation entities in the Yakima Basin for the non-Federal financing, construction, operation, and maintenance of the Drought Relief Pumping Plant and K to K Pipeline shall include provisions regarding—
 (A)responsibilities of the participating proratable irrigation entities for the planning, design, and construction of infrastructure in consultation and coordination with the Secretary;
 (B)property titles and responsibilities of the participating proratable irrigation entities for the maintenance of and liability for all infrastructure constructed under this title;
 (C)operation and integration of the projects by the Secretary in the operation of the Yakima Project; (D)costs associated with the design, financing, construction, operation, maintenance, and mitigation of projects, with the costs of Federal oversight and review to be nonreimbursable to the participating proratable irrigation entities and the Yakima Project; and
 (E)responsibilities for the pumping and operational costs necessary to provide the total water supply available made inaccessible due to drought pumping during the preceding 1 or more calendar years, in the event that the Kachess Reservoir fails to refill as a result of pumping drought storage water during the preceding 1 or more calendar years, which shall remain the responsibility of the participating proratable irrigation entities.
							(2)Use of Kachess Reservoir stored water
 (A)In generalThe additional stored water made available by the construction of facilities to access and deliver inactive storage in Kachess Reservoir under subsection (a)(2)(A)(ii)(I) shall—
 (i)be considered to be Yakima Project water; (ii)not be part of the total water supply available, as that term is defined in various court rulings; and
 (iii)be used exclusively by the Secretary— (I)to enhance the water supply in years when the total water supply available is not sufficient to provide 70 percent of proratable entitlements in order to make that additional water available up to 70 percent of proratable entitlements to the Kittitas Reclamation District, the Roza Irrigation District, or other proratable irrigation entities participating in the construction, operation, and maintenance costs of the facilities under this title under such terms and conditions to which the districts may agree, subject to the conditions that—
 (aa)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from Kachess Reservoir inactive storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions to which the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (bb)the additional supply made available under this clause shall be available to participating individuals and entities in proportion to the proratable entitlements of the participating individuals and entities, or in such other proportion as the participating entities may agree; and
 (II)to facilitate reservoir operations in the reach of the Yakima River between Keechelus Dam and Easton Dam for the propagation of anadromous fish.
 (B)Effect of paragraphNothing in this paragraph affects (as in existence on the date of enactment of this section) any contract, law (including regulations) relating to repayment costs, water right, or Yakama Nation treaty right.
 (3)CommencementThe Secretary shall not commence entering into agreements pursuant to subsection (a)(2)(A)(ii) or subsection (b)(1) or implementing any activities pursuant to the agreements before the date on which—
 (A)all applicable and required feasibility studies, environmental reviews, and cost-benefit analyses have been completed and include favorable recommendations for further project development, including an analysis of—
 (i)the impacts of the agreements and activities conducted pursuant to subsection (a)(2)(A)(ii) on adjacent communities, including potential fire hazards, water access for fire districts, community and homeowner wells, future water levels based on projected usage, recreational values, and property values; and
 (ii)specific options and measures for mitigating the impacts, as appropriate; (B)the Secretary has made the agreements and any applicable project designs, operations plans, and other documents available for public review and comment in the Federal Register for a period of not less than 60 days; and
 (C)the Secretary has made a determination, consistent with applicable law, that the agreements and activities to which the agreements relate—
 (i)are in the public interest; and (ii)could be implemented without significant adverse impacts to the environment.
								(4)Electrical power associated with Kachess drought relief pumping plant
 (A)In generalThe Administrator of the Bonneville Power Administration, pursuant to the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), shall provide to the Secretary project power to operate the Kachess Pumping Plant constructed under this title if inactive storage in Kachess Reservoir is needed to provide drought relief for irrigation, subject to the requirements of subparagraphs (B) and (C).
 (B)DeterminationPower may be provided under subparagraph (A) only if— (i)there is in effect a drought declaration issued by the State of Washington;
 (ii)there are conditions that have led to 70 percent or less water delivery to proratable irrigation districts, as determined by the Secretary; and
 (iii)the Secretary determines that it is appropriate to provide power under that subparagraph. (C)Period of availabilityPower under subparagraph (A) shall be provided until the date on which the Secretary determines that power should no longer be provided under that subparagraph, but for not more than a 1-year period or the period during which the Secretary determines that drought mitigation measures are necessary in the Yakima River basin.
 (D)RateThe Administrator of the Bonneville Power Administration shall provide power under subparagraph (A) at the then-applicable lowest Bonneville Power Administration rate for public body, cooperative, and Federal agency customers firm obligations, which as of the date of enactment of this section is the priority firm Tier 1 rate, and shall not include any irrigation discount.
 (E)Local providerDuring any period in which power is not being provided under subparagraph (A), the power needed to operate the Kachess Pumping Plant shall be obtained by the Secretary from a local provider.
 (F)CostsThe cost of power for such pumping, station service power, and all costs of transmitting power from the Federal Columbia River Power System to the Yakima Enhancement Project pumping facilities shall be borne by irrigation districts receiving the benefits of that water.
 (G)Duties of commissionerThe Commissioner of Reclamation shall be responsible for arranging transmission for deliveries of Federal power over the Bonneville system through applicable tariff and business practice processes of the Bonneville system and for arranging transmission for deliveries of power obtained from a local provider.
							(c)Design and use of groundwater recharge projects
 (1)In generalAny water supply that results from an aquifer storage and recovery project shall not be considered to be a part of the total water supply available if—
 (A)the water for the aquifer storage and recovery project would not be available for use, but instead for the development of the project;
 (B)the aquifer storage and recovery project will not otherwise impair any water supply available for any individual or entity entitled to use the total water supply available; and
 (C)the development of the aquifer storage and recovery project will not impair fish or other aquatic life in any localized stream reach.
 (2)Project typesThe Secretary may provide technical assistance for, and participate in, any of the following 3 types of groundwater recharge projects (including the incorporation of groundwater recharge projects into Yakima Project operations, as appropriate):
 (A)Aquifer recharge projects designed to redistribute Yakima Project water within a water year for the purposes of supplementing stream flow during the irrigation season, particularly during storage control, subject to the condition that if such a project is designed to supplement a mainstem reach, the water supply that results from the project shall be credited to instream flow targets, in lieu of using the total water supply available to meet those targets.
 (B)Aquifer storage and recovery projects that are designed, within a given water year or over multiple water years—
 (i)to supplement or mitigate for municipal uses; (ii)to supplement municipal supply in a subsurface aquifer; or
 (iii)to mitigate the effect of groundwater use on instream flow or senior water rights. (C)Aquifer storage and recovery projects designed to supplement existing irrigation water supply, or to store water in subsurface aquifers, for use by the Kittitas Reclamation District, the Roza Irrigation District, or any other proratable irrigation entity participating in the repayment of the construction, operation, and maintenance costs of the facilities under this section during years in which the total water supply available is insufficient to provide to those proratable irrigation entities all water to which the entities are entitled, subject to the conditions that—
 (i)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from aquifer storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions to which the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (ii)nothing in this subparagraph affects (as in existence on the date of enactment of this section) any contract, law (including regulations) relating to repayment costs, water right, or Yakama Nation treaty right.
 (d)State and other contributionsThe Secretary may accept as part of the non-Federal cost-share of a project carried out under this section, and expend as if appropriated, any contribution (including in-kind services) by the State of Washington or any other individual or entity that the Secretary determines will enhance the conduct and completion of the project.
 (e)Savings and contingenciesNothing in this section shall— (1)be a new or supplemental benefit for purposes of the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.);
 (2)affect any contract in existence on the date of enactment of the Yakima River Basin Water Enhancement Project Phase III Act that was executed pursuant to the reclamation laws; (3)affect any contract or agreement between the Bureau of Indian Affairs and the Bureau of Reclamation;
 (4)affect, waive, abrogate, diminish, define, or interpret the treaty between the Yakama Nation and the United States; or
 (5)constrain the continued authority of the Secretary to provide fish passage in the Yakima Basin in accordance with the Hoover Power Plant Act of 1984 (43 U.S.C 619 et seq.).
 1214.Operational control of water suppliesThe Secretary shall retain authority and discretion over the management of project supplies to optimize operational use and flexibility to ensure compliance with all applicable Federal and State laws, treaty rights of the Yakama Nation, and legal obligations, including those contained in this Act. That authority and discretion includes the ability of the United States to store, deliver, conserve, and reuse water supplies deriving from projects authorized under this title..
		
